                                                                                   Ilana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 363-6090
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com


                                        February 23, 2021

VIA ECF

Hon. Pamela K. Chen
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 4F
Brooklyn, NY 11201

       Re:     United States v. Akiva Schonfeld, 19-cr-489 (PKC)

Dear Judge Chen:

        I write on behalf of defendant Akiva Schonfeld in the above-referenced matter to
respectfully request the temporary modification of his conditions of pretrial release to permit him
to stay overnight at a friend’s house in Toms River, NJ on Thursday February 25, 2021 to celebrate
the Jewish holiday of Purim.

       I have discussed this request with the government (AUSA Aganga-Williams) and Pretrial
Services (Officer Carter) who do not object to the proposed modification.

                                     Respectfully Submitted,

                                        /s/ Ilana Haramati
                                          Ilana Haramati


cc:    Counsel of Record (via ECF)
